Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner acknowledges the amendments made in the Abstract and claim 7 and 16 to address the objections and therefore the objections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a encoding method for colour component prediction comprising: determining a neighbouring reference sample set of a current block, and determining a preset parameter value corresponding to the current block, wherein the neighbouring reference sample set comprises at least one reference sample; buffering the neighbouring reference sample set and the preset parameter value to construct an input reference sample set; determining an input sample matrix by using a first preset calculation model based on the input reference sample set; and performing colour component prediction on the current block according to the input sample matrix to obtain a prediction block of the current block. 
The reference of Van der Awera et al. (US PGPub 2020/0359050 A1) teach an encoding method where it shows the neighboring reference samples bdrytop and bdryleft of the current block, where a preset parameter value is represented by the bitdepth value. It also teaches a set of neighboring reference samples being used along with predefined signaled parameters in the matrix calculation and lastly it shows the prediction process to obtain the predicted block of the interpolation step after the matrix vector multiplication. Although, Van der Awera et al. teach buffering the neighboring reference samples, but it fails to teach buffering the neighboring reference sample set and the preset parameter value to construct an input reference sample set. Moreover, the Examiner, after careful review of the Applicant’s argument in P15 of the remark section dated 04/28/2022 regarding the preset parameter value, finds the argument persuasive. The reference of Deng et al. (US PGPub 2021/0321090 A1), in the same field of endeavor, teach the vertical upsampling factor and the horizontal upsampling factor, but it fails to teach buffering the neighboring reference sample set and the preset parameter value to construct an input reference sample set. As a result, Van der Awera et al. alone or in combination with Deng et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 10, which is a decoding method claim of the corresponding encoding method claim 1, independent claim 19, which is an encoding apparatus claim of the corresponding encoding method claim 1, and claim 20, which is a decoding apparatus claim of the corresponding decoding method claim 10, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485